Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-17-00269-CV

                      PHYTON BIOTECH, LLC and Phyton Biotech, GmbH,
                                     Appellants

                                                  v.

                                        DIATHEGEN, LLC,
                                            Appellee

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2013-CI-17463
                           Honorable Stephani A. Walsh, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: July 26, 2017

DISMISSED

           Appellants have filed an unopposed motion to dismiss this appeal due to settlement. The

motion contains a certificate of service to appellee, who has not opposed the motion. Therefore,

we grant the motion and dismiss the appeal. TEX. R. APP. P. 42.1(a)(1). Costs of the appeal are

taxed against the party who incurred them.

                                                   PER CURIAM